GLD-088                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-3883
                                     ___________

                                  KURT DANYSH,
                                                      Appellant

                                           v.

                           ELI LILLY and COMPANY
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. Civil No. 10-2116)
                     District Judge: Honorable John E. Jones, III
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 12, 2012

     Before: FUENTES, GREENAWAY, JR., AND STAPLETON, Circuit Judges

                           (Opinion filed : January 31, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Pro se appellant Kurt Danysh appeals the District Court’s order granting summary

judgment to the defendant, Eli Lilly and Company (“Lilly”). We have jurisdiction under

28 U.S.C. § 1291 and exercise a plenary standard of review. See State Auto Prop. & Cas.
Ins. Co. v. Pro Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009). For the reasons set forth

below, we will summarily affirm the District Court’s judgment.

       This action concerns Lilly’s drug Prozac. A doctor prescribed Prozac for Danysh

on April 8, 1996. On April 25, 1996, a few days after discontinuing his use of the drug,

Danysh shot and killed his father.

       Danysh confessed to the crime, and almost immediately attributed his behavior to

Prozac. He said that the medication caused him to “act differently,” so that “when

something bother[ed] [him], it bother[ed] [him] to extreme.” However, despite Danysh’s

suspicions, he was unable to find evidence to support his theory, and he ultimately

pleaded guilty in Pennsylvania state court. In November 1997, the trial court sentenced

him to 22.5 to 60 years’ imprisonment, and the Superior Court affirmed.

       In May 2003, Danysh filed a petition pursuant to Pennsylvania’s Post Conviction

Relief Act (PCRA). He claimed that he had discovered new evidence linking Prozac to

violent behavior. In support of his petition, he presented a letter from Donald H. Marks,

M.D., Ph.D., stating that “a wide body of scientific literature” showed that Prozac “would

be capable of interfering with thought and judgment to enough a degree to interfere with

your ability to understand the significance of a violent act.” Danysh also submitted

records of adverse reactions associated with Prozac and an article by three psychiatrists

concerning side effects of antidepressant drugs. He continued to supplement his petition,

and in July 2004, presented 31 additional exhibits that purportedly “highlight[ed]

Prozac’s ability to cause violent/suicidal behavior in individuals” and “indicate[d] that
                                             2
the manufacturers of Prozac . . . have purposely hid[den] the dangers associated with

these drugs, including their potential to cause violent behavior.”

       The PCRA courts denied all relief to Danysh. Nevertheless, he continued to

research his theory. In August 2008, he allegedly learned that he was a “poor

metabolizer of Prozac,” which caused him to be “abnormally susceptible to the negative

side effects of Prozac.” Then, in 2009, he read an article reporting, based on Lilly’s

internal documents, that the company had known since 1988 that Prozac could cause side

effects like the ones that he allegedly experienced.

       On August 16, 2010, Danysh instituted this civil action. He claimed, under state

law, that Lilly had committed fraud and negligence, violated the Pennsylvania Unfair

Trade Practices and Consumer Protection Law (UTPCPL), and breached an express

warranty. Danysh alleged, at bottom, that Lilly had unlawfully failed to warn him that

Prozac could cause violent behavior.

       A magistrate judge issued a report and recommendation concluding that Lilly was

entitled to summary judgment because Danysh’s action was barred by the applicable

statutes of limitations. The District Court approved and adopted the report and

recommendation, and Danysh then filed a timely notice of appeal to this Court.

       We agree with the District Court’s disposition of this case. Pennsylvania law,

which governs this diversity action, see Mest v. Cabot Corp., 449 F.3d 502, 510 (3d Cir.

2006), provides varying statutes of limitations for Danysh’s different causes of actions.

These limitation periods range from two years (fraud and negligence, see Ash v. Cont’l
                                             3
Ins. Co., 932 A.2d 877, 879 (Pa. 2007)) to six years (the UTPCPL, see Lesoon v. Metro.

Life Ins. Co., 898 A.2d 620, 627 (Pa. Super. Ct. 2006)). For the sake of simplicity, and

because it does not affect the result of this case, we will proceed as if all of Danysh’s

claims were subject to the six-year statute of limitations.

       The statute of limitations begins to run on the date that “the cause of action

accrued.” 42 Pa. Cons. Stat. § 5502(a). A cause of action accrues “when the injury is

inflicted.” Fine v. Checcio, 870 A.2d 850, 857 (Pa. 2005). Danysh’s causes of action

therefore accrued in 1996, when he was allegedly injured by the defendant’s failure to

warn him of Prozac’s possible side effects. See generally id.; see also William A.

Graham Co. v. Haughey, 646 F.3d 138, 150 (3d Cir. 2011) (“the ‘accrual’ of a cause of

action occurs at the moment at which each of its component elements has come into

being as a matter of objective reality”). Therefore, the statute of limitations

presumptively began to run in 1996 and expired long before Danysh filed his August

2010 complaint.

       Danysh argues that the statute of limitations should be tolled pursuant to the

discovery rule or the doctrine of fraudulent concealment. We agree with the District

Court that these doctrines do not help Danysh here.

       Under the discovery rule, the statute of limitations “does not begin to run until the

injured party discovers or reasonably should discover that he has been injured and that his

injury has been caused by another party’s conduct.” Fine, 870 A.2d at 859. More

specifically, the limitations period commences upon the plaintiff’s “actual or constructive
                                              4
knowledge of at least some form of significant harm and of a factual cause linked to

another’s conduct, without the necessity of notice of the full extent of the injury, the fact

of actual negligence, or precise cause.” Gleason v. Borough of Moosic, 15 A.3d 479, 484

(Pa. 2011).

       Here, the undisputed evidence shows that Danysh knew of his injury and Lilly’s

alleged role in July 2004, when he provided a wealth of evidence to the PCRA court in

support of his claim that Prozac had caused him to behave violently and that Lilly had

fraudulently withheld its knowledge of the drug’s side effects. While Danysh contends

that the discovery rule should toll the limitations period until August 2008 when he

discovered that he was a “poor metabolizer of Prozac” or sometime in 2009 when he

learned of the defendants’ internal documents, he had unquestionably

“discover[ed] . . . that he ha[d] been injured and that his injury ha[d] been caused by

another party’s conduct” well before those dates. Fine, 870 A.2d at 859; see generally

Zeleznik v. United States, 770 F.2d 20, 23 (3d Cir. 1985) (explaining that the limitations

period is “not postponed until the injured party knows every fact necessary to bring his

action”). Therefore, the District Court correctly rejected Danysh’s discovery-rule

argument as a matter of law.

       Likewise, we agree with the District Court that the doctrine of fraudulent

concealment does not render Danysh’s claim timely. Under this doctrine, “the defendant

may not invoke the statute of limitations, if through fraud or concealment, he causes the

plaintiff to relax his vigilance or deviate from his right of inquiry into the facts.” Fine,
                                               5
870 A.2d at 860. However, even if a limitation period is tolled by virtue of fraudulent

concealment, it will begin “to run when the injured party knows or reasonably should

know of his injury and its cause.” Id. at 861. As discussed above, reasonable minds

would not differ in finding that Danysh knew of his injury and its alleged cause, at the

latest, in July 2004, more than six years before he instituted this action. Hence, his

claims are time barred.

       Accordingly, we will summarily affirm the District Court’s order granting

summary judgment to the defendant. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                              6